Title: To Thomas Jefferson from Samuel Williams, 6 January 1824
From: Williams, Samuel
To: Jefferson, Thomas

Sir,  London, 6th Jany 1824.I have been favoured with Your Letter dated the 22nd of November, enclosing one to Mr Thomas Appleton, at Leghorn, and at the Same time received from General Bernard Peyton the Remittance ordered by you for Mr Appleton’s use, namely, £837–1–3. in a Bill at 60d/sl which is accepted.—I have discounted the Acceptance, and this day remitted to Mr Appleton the Net amount thereof, being £820–4—in Bills on Leghorn d 3 Jry ds for Ps 4144–3–4 at the Exchange of 47½ d.I am very respectfully Sir, Your most obedt StS. Williams.